Citation Nr: 1000476	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nose fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to 
September 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, on behalf of the RO in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that a remand is warranted for clarification 
of a Board hearing request.

In March 2006, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 10 percent for his service-
connected residuals of a fractured nose.  After this claim 
was denied in September 2006, the Veteran perfected an 
appeal.  As part of this appeal, the Veteran indicated that 
he wanted a hearing before a member of the Board.  In 
February 2008, the RO issued a letter to the Veteran that 
acknowledged receipt of his request for a Board hearing and 
requested that he specify what type of hearing he desired; a 
video hearing; a travel Board hearing; a hearing before a 
member of the Board in Washington, DC; or if he wished to 
withdraw his hearing request.   In response, the Veteran 
indicated that he wished to have a travel Board hearing; a 
hearing in Washington, DC; or to withdraw his hearing 
request, "which ever [was] quickest."

In a March 2008 certification worksheet, the RO both 
indicated that the Veteran did not request a hearing and that 
the Veteran withdrew or cancelled his hearing request.   
Conversely, the June 2009 supplemental statement of the case 
included an acknowledgement that the Veteran was requesting a 
Board hearing to be held at the RO.

In an undated letter, the RO notified the Veteran that his 
claim was being certified to the Board for appellate review 
and that he had 90 days to (1) submit new evidence in support 
of his claim; (2) appoint a new representative; or (3) 
request a hearing before the Board.  Thus, this letter either 
suggests that the RO did not consider the Veteran to have 
previously requested a Board hearing, or that he had 
successfully withdrawn his original request for a Board 
hearing.

In a July 2009 certification form, the RO indicated that the 
Veteran had not requested a hearing pursuant to his appeal to 
the Board.  A contemporaneous certification worksheet 
indicated that the Veteran had withdrawn his request for a 
hearing.

Based on the evidence of record, it is unclear to the Board 
what type of Board hearing the Veteran requested, if any.  It 
is also unclear to the Board if the Veteran intended to 
withdraw his request for a Board hearing.  Moreover, given 
the conflict between the June 2009 supplemental statement of 
the case and the subsequent certification documents, it is 
also unclear to the Board whether the Veteran was successful 
in withdrawing his request for a Board hearing, if that was 
even his intention.  As such, the Board finds that a remand 
is warranted for clarification.  See 38 U.S.C.A. § 7107(b) 
(West 2002) (noting that the Board may only decide an appeal 
after affording the Veteran an opportunity for a hearing); 
see also 38 C.F.R. §§ 20.700 (a), 20.703 (2009).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to clarify the 
status of the Veteran's Board hearing 
request.  If the Veteran requests a 
Board hearing, one must be scheduled.

2.  THIS CLAIM HAS BEEN ADVANCED ON THE 
DOCKET.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



